                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                         SOUTHEASTERN DIVISION

ALAN D. TURNER,                              )
                                             )
      Plaintiff,                             )
                                             )
vs.                                          ) Case No: 1:19CV4 HEA
                                             )
NELSON C. TILLMAN, et al.,                   )
                                             )
      Defendants.                            )

                   OPINION, MEMORANDUM AND ORDER

      This matter is before the Court on Plaintiff’s Motion to Produce Evidence

[Doc. No. 19] and Motion to Produce Documents [Doc. No. 23]. Also before the

Court is Plaintiff’s Motion to Continue case until he can get declarations [Doc. No.

18], alternately titled “Motion to Deny Summary of [sic] Judgment.” Defendants

failed to respond to these motions.

      Plaintiff, who is currently incarcerated at the Cape Girardeau County Jail,

filed complaint on January 11, 2019 [Doc. No. 1]. Defendants filed their answers

on June 6, 2019 [Doc. No. 11]. In the instant motions to produce, Plaintiff requests

the production of specific reports, documents, photographs, medical records, and

videos related to his claim. Defendants have not responded.

       Accordingly,
       IT IS HEREBY ORDERED that Defendants are to Show Cause to the

Court, within 10 days of the date of this order, why the Court should not compel

the production of evidence identified in Plaintiff’s Motion to Produce Evidence

[Doc. No. 19] and Motion to Produce Documents [Doc. No. 23].

      IT IS FURTHER ORDERED that Plaintiff’s Motion to Continue/Motion

to Deny Summary Judgment [Doc. No. 18] is DENIED as premature, as no motion

for summary judgment has been filed.

      Dated this18th day of October, 2019.




                                             ________________________________
                                                HENRY EDWARD AUTREY
                                             UNITED STATES DISTRICT JUDGE




                                       -2-
